ACCEPTED
                                                                                                     04-15-00392-CV
                                                                                         FOURTH COURT OF APPEALS
                                                                                              SAN ANTONIO, TEXAS
                                                                                               11/23/2015 4:06:24 PM
                                                                                                      KEITH HOTTLE
                                                                                                              CLERK

                                 No. 04–15–00392–CV
JOYCE ANN SARRO                                                IN THE COURT FILED
                                                                            OF APPEALS
                                                                                  IN
                                                                           4th COURT OF APPEALS
vs.                                                   4TH COURT OF APPEALS  DISTRICT
                                                                    SAN ANTONIO, TEXAS
MICHAEL A. SARRO                                                      SAN11/23/2015
                                                                          ANTONIO,  4:06:24 PM
                                                                                        TEXAS
                                                                              KEITH E. HOTTLE
                                                                                   Clerk
         Motion For Leave To File an Amended Brief Including an Appendix

      Comes now appellant, Joyce Ann Sarro, and moves the Court to grant leave to file an

amended brief with an appendix, pursuant to Tex. R. App. P. 10.1, 10.5, 38.1, 38.7, and

Article I, section 19 of the Texas Constitution.

      1. Appellant’s brief was due on November 20, 2015, and a brief was placed in the

electronic filing system that day, but it did not include an appendix.

      2. Three items for the appendix were not in the clerk’s record. Two of them would have

to have been extracted from a cd of the clerk’s file at the district clerk’s office (different from
the cd of the clerk’s record), which when placed on a cd-rom disc is not done by individual

documents, but by numerous documents being combined into one computer file in the pdf

format. In addition, some items for the appendix did not seem to be “text searchable” in

the pdf format in the clerk’s record, and they also had to be extracted from a different cd.

Thus, time did not permit that operation with computer software to extract the documents

in order to create an appendix and then combine it with the brief into one pdf formatted

computer file.

      3. It was also discovered that the clerk’s record when displayed in a pdf viewer on an

Apple Mac machine showed pages 1-354, and numbered page one of the clerk’s record was

on pdf page 6. However, after the brief was completed, the clerk’s record was checked in

the Adobe Acrobat Reader software, and it showed this for the pages: 157 (1 of 354). Page

one of the clerk’s record appeared as “162 (6 of 354)”. So all of the citations in the brief

to the clerk’s record showing the pdf page of the record had to be changed, since an Adobe
                                                1
Acrobat Reader program would be more likely to be used to look at the clerk’s record.

     4. The petition history has been added to the case citations, one citation has been
corrected in the index, punctuation has been changed in one sentence on page nine, and two

documents have been added to those listed in the appendix—the order denying a new trial

in 2015 and a copy of Tex. R. App. P. 34.6.

     5. Appellant requests leave to file an amended brief with an appendix and the correc-

tions described above, and an attempt will be made to try to include it as an attachment or

second document to this motion in the electronic filing system.

     6. A request will be made to the Bexar County District Clerk today for a supplemental
clerk’s record for three documents that do not appear to be in the clerk’s record, as noted in

the brief. One of them was admitted into evidence at the hearing on a motion for new trial,

but was not in the clerk’s record itself.

     7. This request for leave to file is not sought solely for delay, but that justice may be

done.

     8. An inquiry was made about this motion to the attorney for Appellee on Sunday

afternoon, November 22, and by 2:30 p.m. this date, the twenty-third, a reply had not yet

been received regarding whether the motion would be opposed or not opposed.
                                            Prayer

     Therefore, Joyce Ann Sarro prays that this motion be filed, that leave to file an amended

brief that includes the appendix be granted, and that she have such other relief, in law or

equity, to which she may be justly entitled.




                                               2
                                             Respectfully submitted,


                                             /s/ R. Robert Willmann, Jr.

                                             R. Robert Willmann, Jr.
                                             Attorney at Law
                                             P.O. Box 460167
                                             San Antonio, Texas 78246
                                             Tel 844.244.9973
                                             Temporary Fax 361.552.4305
                                             willaw@prismnet.com
                                             Bar No. 21655960

                                  Certificate of Service

I certify that this motion was served by–
electronic service through an electronic filing manager or by fax, as applicable, to Rachel
Sadovsky; Cordell & Cordell; 10101 Reunion Place, Suite 250; San Antonio, Texas 78216
(rsadovsky@cordelllaw.com) (attorney for Michael A. Sarro);
on the 23rd day of November, 2015.


                                             /s/ R. Robert Willmann, Jr.

                                             R. Robert Willmann, Jr.




                                             3